Citation Nr: 9924825	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2 Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

3. Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1986 to January 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision by the Los 
Angeles, California RO that determined that no new and 
material evidence has been submitted to reopen a claim of 
service connection for a low back disorder (myofascitis of 
the lumbar spine) which had been previously denied in an 
unappealed rating decision of June 1989.  In the rating 
decision of October 1996, the Los Angeles RO also assigned 
separate 10 percent ratings for degenerative arthritis of the 
right knee and degenerative arthritis of the left knee.  In 
June 1997, the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  

The veteran subsequently moved to Pennsylvania and his claims 
folder was transferred to the Pittsburgh, Pennsylvania RO.  
In a decision of November 1998, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for low back disorder.  The case 
was then remanded for further development, to include 
consideration of the issue of service connection for a low 
back disorder on a de novo basis.  The issues listed on the 
title page of this decision are now before the Board for 
further appellate consideration.  




FINDINGS OF FACT

1.  The veteran's current low back disorder was sustained in 
service.

2. The veteran has painful slight limitation of right knee 
motion with no instability of the right knee noted on 
recent VA examination.  

3. The veteran has painful slight limitation of left knee 
motion with no instability of the left knee noted on 
recent VA examination.  


CONCLUSIONS OF LAW

1. A low back disorder was incurred during service.  38 
U.S.C.A.§ 1131, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§ 3.303(d).

2. The criteria for an evaluation in excess of 10 percent for 
a right knee disorder have not been met.  38 
U.S.C.A.§§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R.§§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5257, 5260, 
5261 (1998)  

3. The criteria for an evaluation in excess of 10 percent for 
a left knee disorder have not been met.  38 
U.S.C.A.§§ 1155, 5107 (West 1991 & Supp. 1998); 38 
C.F.R.§§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5257, 5260, 
5261 (1998)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that it finds the veteran's claims 
of service connection for a low back disorder, an increased 
rating for a right knee disorder, and an increased rating for 
a left knee disorder to be "well grounded" within the 
meaning of 38 U.S.C.A.§ 5107(a), in that they are plausible.  
All relevant facts pertaining to these claims have been 
developed to the extent possible, and no further assistance 
to the veteran is required to satisfy the VA's duty to assist 
him in the development of these claims as mandated by 38 
U.S.C.A.§ 5107(a).  

I. Service Connection for a Low Back Disorder.  

On the veteran's August 1986 examination prior to enlistment 
into service, his spine was evaluated as normal.  Review of 
the service medical records reveals that the veteran was seen 
in April 1987 after he fell and struck his lower back.  The 
assessment was low back strain.  On physical examination in 
early May 1987, low back pain was reported on clinical 
evaluation of the spine.  In February 1988 the veteran was 
seen for low back pain of six months duration.  Muscle spasms 
were noted as was mild to moderate pain.  The veteran gave a 
history of back trauma one year earlier.  Mild paraspinal 
muscle spasm and slight lumbosacral tenderness were reported.  
The assessments were muscular strain and probable mechanical 
stress secondary to pelvic tilt and prolonged standing.  
After subsequent treatment in February and early March 1988, 
the physicians noted that, despite complaints, there were few 
objective findings.  When seen for complaints of low back 
pain in early April 1988, decreased flexion and tenderness in 
the midline were reported.

In early May 1988 the veteran was noted to complain of low 
back pain of one years duration, said to be aggravated by 
heavy lifting.  Evaluation revealed slight loss of flexion in 
the lumbar region.  No palpable spasms were noted.  The 
veteran was noted to complain of back pain on all motion.  In 
late July 1988, it was noted that the veteran was being 
treated for low back pain with no change in symptoms.  An 
increase in spasms and paravertebral muscle pain was noted.  
The assessment was low back pain.  In early August 1988, it 
was reported that X-rays found degenerative joint disease.  
When seen in mid August, it was reported that the X-rays of 
early August were normal.  

When seen in early September 1988, it was reported that the 
veteran's back felt a little better but was still stiff and 
aching.  The assessment was that there had been some change 
after physical therapy.  After a September 1988 medical 
board, it was reported that the veteran had been diagnosed 
the previous June as having mild fasciitis of the paralumbar 
spine.  Evaluation revealed forward flexion in the lumbar 
spine to a point where his fingertips were one foot from the 
floor.  Extension was 10 degrees and left and right lateral 
motion was 30 degrees.  Left and right rotation was 60 
degrees.  X-rays were within normal limits.  It was 
recommended that the veteran receive physical therapy.  Later 
that month, the veteran was issued with a cane.  During a 
further medical board in September 1988, it was reported that 
his back problems started in April 1987 when the veteran fell 
while carrying a large locker which then fell on him.  
Physical examination revealed diminished motion in the low 
back with muscular tenderness.  The diagnosis was chronic 
myofascitis of the paralumbar spine.  It was said that this 
condition did not exist prior to service.  In view of his 
persistent symptomatology, it was recommended that he be 
referred to a physical evaluation board for disposition.  In 
early October 1988, it was reported that the effectiveness of 
physical therapy could not be assessed due to lack of 
attendance.  An examination prior to separation from service 
is not of record.  

On VA medical examination in March 1989, the veteran 
complained of severe low back pain that caused him to be bed 
ridden.  Evaluation revealed a normal gait and normal hip 
flexion, but the veteran walked with a cane.  Mild vertebral 
and paravertebral tenderness was reported.  Range of motion 
was normal except for decreased straight leg raising on the 
right.  No reflex or neurological deficit was noted.  The 
diagnosis was chronic myofascitis by history only.  

During VA outpatient treatment in December 1995, it was noted 
that the veteran had recently twisted his back while working 
in a laundry.  The diagnostic impression was low back 
paraspinal muscle strain.  In January 1996, decreased range 
of motion in the low back was reported.  The back was 
nontender and there was decreased effort of flexion although 
the low back was said to "lack power".  An X-ray of the 
lumbosacral spine was unremarkable.  

During a June 1997 hearing before a hearing officer at the 
Los Angeles RO, the veteran gave a history of a back injury 
during service and he said that he had problems with his back 
ever since that episode.  He reported a postservice twisting 
injury to his back but stated that this injury just 
aggravated the back symptoms which he had experienced ever 
since his service injury.  

In a July 1997 statement, Edward A. Ridgill, M.D., stated 
that the veteran had been under his care since March 1996 for 
multiple injuries sustained during 1995 and 1996.  The doctor 
reported that the veteran had antecedent service-connected 
injuries to both knees and back secondary to severe falls 
that he sustained while in the Navy.  He said that the 
veteran was experiencing frequent severe back pains with 
incapacitating muscle spasms which were much more 
incapacitating then they were at the time of his service 
discharge.  In a further statement, this physician stated 
that the veteran's thoracolumbar spine injuries were 
initially sustained after a fall while in the Navy.  He said 
that they had been problematic since that time and were 
exacerbated by a lifting injury sustained by the veteran in 
December 1995.  The diagnosis was thoracolumbar strain with 
discitis.  The doctor estimated that 80 percent of the 
veteran's back disability was due to service injuries.  

During a VA hospitalization in April and May 1998, the 
veteran's complaints included intermittent low back pain.  
The discharge diagnosis included back pain.  On VA medical 
examination in June 1998, the veteran stated that his back 
really hurt.  An X-ray showed levoscoliosis of the lower 
lumbar spine.  After further VA orthopedic examination in 
August 1998, the examiner noted that the veteran had obvious 
subjective complaints of low back pain and did show evidence 
of chronic low back pain but no evidence of radiculopathy in 
the lower extremities was demonstrated.  X-rays showed some 
possible mild degree of facet arthropathy posteriorly.  The 
doctor did not see any evidence that a prior injury caused 
the veteran the current degree of discomfort.  

On VA orthopedic examination in January 1999, the examiner 
said that the physical findings were the same as in the 
August 1998 examination.  The examining physician said that 
the veteran did currently have a chronic low back disorder.  
He also said that the veteran reported that the onset of his 
significant symptoms occurred about nine months after his 
injury during service.  After examination and review of the 
records, the doctor said that it was difficult to assume that 
the service injury was directly related to the veteran's 
current low back condition.  He went on to state that he did 
not believe that the veteran's low back disorder is 
specifically due to the injury that occurred in service.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§ 1131.  Service connection may be granted for a 
disorder diagnosed after service when the evidence indicates 
that the disability had its onset during service.  38 
C.F.R.§ 3.303(d).  

The service medical records contain numerous references to 
treatment for a low back disorder.  After a Medical Board in 
September 1988, a diagnosis was rendered of chronic 
myofascitis of the paralumbar spine.  On a VA medical 
examination conducted shortly after service discharge, the 
diagnosis was chronic myofascitis by history only.  The Board 
notes however, that diminished straight leg raising on the 
right was noted on this occasion and such a finding is 
suggestive of low back pathology.  Statement s from the 
veteran's private physician report treatment for low back 
pain after a 1995 work related injury, but the doctor said 
unequivocally that 80 percent of the veteran's back 
disability was related to an injury which occurred in the 
Navy.  

Pursuant to this Board's November 1998 remand, the veteran 
was afforded a VA orthopedic examination in January 1999.  In 
its remand, the Board instructed the examining physician to 
render an opinion as to whether the veteran had a chronic low 
back disorder and, if so, whether it had its onset during 
service or was otherwise related to service.  The Board notes 
that the physician's reply is not completely responsive to 
the instructions of the Board's November 1998 remand. We are 
left to ponder the meaning of such words as "difficult to 
assume" and "specific" in the context of the response to 
the questions posed.  In any event, there is other medical 
opinion of record that 80 percent of the veteran's current 
low back symptoms are due to the injury in service.  
Considering this and the continuity of symptomatology 
exhibited after service, the Board is of the opinion that it 
is at least as likely as not that the veteran's current low 
back disorder is related to service.  Since the evidence in 
regard to this issue is in equipoise, service connection for 
a low back disorder is warranted.  

II. Increased Ratings for a Right Knee Disorder and a Left 
Knee disorder.  

Mild degenerative changes in both knees were noted on an X-
ray performed in conjunction with a VA medical examination in 
March 1989.  In a rating decision of July 1994, service 
connection was granted for degenerative arthritis in both 
knees and a 10 percent rating was assigned, effective March 
7, 1989.  In a rating decision of October 1996, a separate 10 
percent rating was assigned for the veteran's left knee 
disability, effective January 1, 1996.  The 10 percent rating 
for a right knee disorder was continued.  

On VA medical examination in August 1996, the veteran 
complained of increased pain in the knees after walking one 
block and after climbing stairs.  He also reported grinding 
in the knees and locking in the knees after prolonged 
sitting.  Evaluation revealed no swelling or deformity.  The 
knees were stable and the drawer sign was negative.  Knee 
flexion was to 130 degrees bilaterally with mild crepitation 
on movement.  Extension was to 0 degrees.  Internal rotation 
was to 20 degrees bilaterally and lateral rotation was 30 
degrees bilaterally.  No joint effusion was noted.  X-rays 
showed a bone island in the proximal 1/3 of the tibia shaft 
and was otherwise unremarkable.  The diagnosis was history of 
degenerative arthritis of the knees, no range of motion 
deficit noted.  

During a June 1997 hearing at the RO, the veteran said that 
his knees constantly hurt.  He said that the pain was 
constant and was equal in both knees.  He said that his knees 
would give way and would also lock on prolonged sitting.  

In a July 1997 statement, Edward A. Ridgill, M.D., stated 
that the veteran experiences daily morning knee pain with 
stiffness which required him to message and repeatedly flex 
the knees to enable him to begin his activities.  

During a VA hospitalization in April and May 1998, evaluation 
revealed a small amount of crepitus in the knees.  On 
neurological evaluation, the veteran's gait and stance were 
normal.  

On a June 1998 VA examination, the veteran said that his 
knees gave out and locked and that he was unable to climb 
stairs.  He also said that his knees were constantly a 10 on 
the pain scale.  On evaluation, the veteran had a slightly 
antalgic gait.  His shoe wear was said to be normal.  No 
ligamentous laxity was noted and there was no effusion.  
Symmetry was normal and there was no muscle atrophy.  Active 
flexion was 0 degrees of extension to 40 degrees of flexion 
bilaterally.  Passive range of motion was from 0 degrees of 
extension to 50 degrees of flexion.  The veteran was noted to 
complain of extreme pain on all motion testing but the only 
objective finding was mild left knee crepitus.  The diagnoses 
included minimal degenerative joint disease of both knees.  

On a January 1999 VA orthopedic examination, the veteran 
complained of pain, stiffness, locking and instability of the 
knees.  On evaluation, the veteran was described as very 
dramatic and noncooperative.  It was reported that the 
veteran lacked 10 degrees of full extension of both knees and 
had 90 degrees of flexion of both knees with complaints of 
severe knee pain and would not allow smooth range of motion.  
There was severe pain from 30 degrees of flexion to 90 
degrees of flexion.  There was no warmth, swelling, erythema 
or other signs of significant knee pathology.  There were no 
indications of knee instability although the veteran was very 
guarded during the evaluation.  The veteran's gait was 
evaluated and, aside from mild pes planus, he did not have an 
antalgic gait.  He was said to walk with a very stiff gait 
with minimal bending of the knees and ankles.  X-rays showed 
very mild degenerative changes of the medial compartments, 
bilaterally. Alignment of the knees was normal.  The doctor 
noted that there was no evidence of effusion, synovitis, or 
ligamentous instability.  He believed that the veteran had 
slight knee disability at most.  He assumed that this would 
not result in significant limitation of function.  He 
believed that the veteran's knee complaints were largely due 
to a lack of conditioning as distinguished from being due to 
knee pathology.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's right knee disability and left knee disability 
have been evaluated under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5003 as degenerative 
arthritis.  Degenerative arthritis is evaluated under 
Diagnostic Codes 5003 on the basis of limitation of motion of 
the specific joint involved.  When limitation of motion is 
present but noncompensable under the appropriate diagnostic 
codes, a 10 percent evaluation for degenerative arthritis is 
nevertheless assignable.  A similar provision is contained in 
38 C.F.R.§ 4.59 which recognizes the intent of the rating 
schedule to provide a compensable rating for painful joint 
motion due to arthritis.  

Under the provisions of Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is assigned if knee flexion is limited to 
45 degrees or if knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned if knee flexion is limited 
to 30 degrees or if knee extension is limited to 15 degrees.  
A 30 percent evaluation is assigned if knee flexion is 
limited to 15 degrees or if knee extension is limited to 20 
degrees.  

Opinions by the VA General dated July 1, 1997 (VAOPGCPREC 23-
97) and August 14, 1998 (VAOPGCPREC 9-98) have held that 
separate disability evaluations may be assigned for service-
connected knee disability under the provisions of 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003 and 5257 when a veteran is 
found to have both arthritis and instability of the knees.  
While the veteran has complained of giving way and locking of 
the knees, the record contains no clinical evidence of knee 
subluxation or instability.  Since that is the case, the 
provisions of Diagnostic Code 5257 are not for application in 
this case.  

On the veteran's most recent VA examination, the veteran was 
noted to lack 10 degrees of extension and to have 90 degrees 
of flexion accompanied by complaints of severe knee pain from 
30 degrees of flexion to 90 degrees of flexion.  Limitation 
of knee flexion to this degree is not sufficient to 
constitute compensable limitation of motion.  The limitation 
of extension which was reported was sufficient to warrant a 
10 percent rating for each knee.  We have noted the veteran's 
complaints of severe pain in the knees during the recent VA 
examination.  The provisions of 38 C.F.R.§§ 4.40 and 4.45 as 
well as the decision of the United States Court of Appeals 
for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 
202 (1995) have been considered. The Board notes in this 
regard, that the provisions of 38 C.F.R.§ 4.40 indicate that 
complaints of pain in a joint are to be supported by adequate 
pathology.  However, the Board notes that the doctor who 
conducted the most recent VA examination found no evidence of 
significant pathology in the knees.  He believed that the 
veteran had slight knee disability at most and assumed that 
this would not result in significant limitation of function.  
He also believed that the veteran's knee complaints were 
largely due to a lack of conditioning.  Symptomatology of the 
degree indicated by the current evidence is adequately 
refected by the current 10 percent evaluation for the 
veteran's right knee disability and the 10 percent evaluation 
now assigned for his left knee disability.  In the absence of 
painful motion confirmed by objective clinical findings and 
in the absence of weakness, fatigability, and incoordination 
of the knee joints, there is no basis for higher ratings for 
the knee disorders pursuant to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.


ORDER

Service connection for a low back disorder is granted.

An increased rating for a right knee disorder is denied.

An increased rating for a left knee disorder is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

